1    Adam B. Nach – 013622
     Helen K. Santilli – 032441
2    LANE & NACH, P.C.
     2001 E. Campbell Avenue, Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: helen.santilli@lane-nach.com
6    Holden Hoggatt – 32158
     Turbine Powered Technology, LLC
7    General Counsel
     298 Louisiana Road, Port of West St. Mary
8    Franklin, Louisiana USA 70538
     Telephone: (337) 924-0298
9    Fax: (337) 924-0290
     Email: holden@marineturbine.com
10
     Attorneys for Turbine Powered Technology, LLC
11

12                     IN THE UNITED STATES BANKRUPTCY COURT

13                               FOR THE DISTRICT OF ARIZONA

14   In re:                                          (Chapter 11 Case)

15   DAVID K. CROWE and COLLEEN M.                   Case No. 4:19-bk-04406-BMW
     CROWE,
16                                                   Adv. No. 4:19-ap-00260-BMW
                    Debtors.
17
                                                     STIPULATED MOTION TO
18   TURBINE POWERED TECHNOLOGY,                     CONTINUE APRIL 9, 2020 HEARINGS
     LLC,
19
                    Plaintiff,
20
     vs.
21
     DAVID K. CROWE and COLLEEN M.
22   CROWE,

23                  Defendants.

24
              Plaintiff, Turbine Powered Technology, LLC (“Plaintiff” or “TPT”) and David K. Crowe
25
     and Colleen M. Crowe (“Defendants”), through their respective undersigned counsel
26
     (collectively “Parties”), hereby stipulate and move the Court to continue the hearing on the
27
     Defendants’ Motion for Partial Summary Judgment (Counts I-III) filed with the Court on
28


 Case 4:19-ap-00260-BMW           Doc 84 Filed 03/30/20 Entered 03/30/20 13:18:01     Desc
                                  Main Document    Page 1 of 2
 1
     November 13, 2019 [DE #18] and the Defendants’ Motion to Compel Discovery
 2
     Responses/Sanctions filed with the Court on November 14, 2019 [DE #194] (collectively
 3
     “Motions”). Given the current pandemic and the state of affairs in Louisiana related to COVID-
 4
     19, on March 25, 2020 TPT requested that the Debtors consent to a continuance of the hearings
 5
     on both Motions. The Debtors agree to such request as a professional courtesy in light of the
 6
     COVID-19 pandemic for a period of approximately thirty (30) days.
 7
            WHEREFORE, the Parties respectfully request that the hearings currently scheduled on
 8
     the Motions for April 9, 2020 be continued for approximately 30 days, to a date convenient for
 9
     the Court.
10
            REPECTFULLY SUBMITTED this 30th day of March, 2020.
11
                                             HOGGATT LAW GROUP, APLC
12
                                             By /s/ Holden Hoggatt
13                                           Holden Hoggatt (LBN 32158)
                                             Attorney for Turbine Powered Technology, LLC
14                                           298 Louisiana Road, Port of West St. Mary
                                             Franklin, Louisiana 70538
15                                           337-924-0298
                                             Email: Holden@marineturbine.com
16                                           Attorney for Plaintiff
17
                                             MESCH, CLARK & ROTHSCHILD, P.C.
18

19                                           By /s/ Frederick J. Petersen
                                             Frederick J. Petersen
20                                           Isaac D. Rothschild
                                             259 N. Meyer Avenue
21                                           Tucson, AZ 85701
                                             Email: fpetersen@mcrazlaw.com
22                                           Attorney for Defendants
23

24

25

26

27
28

                                                2
 Case 4:19-ap-00260-BMW       Doc 84 Filed 03/30/20 Entered 03/30/20 13:18:01         Desc
                              Main Document    Page 2 of 2
